In a coram nobis proceeding, defendant appeals: (a) from an order of the County Court, Suffolk j County, dated December 15, 1961, which, after a hearing held pursuant to an order of this court (9 AD 2d 451, affd. 8 N Y 2d 935), denied his application to vacate a judgment of said County *935Court rendered February 1, 1950 after a jury trial, convicting him of murder in the second degree, and imposing sentence; and (b) from an order of said County Court, dated January 5, 1962, made upon reargument, which adhered to the court’s earlier decision denying the application. Order of January 5, 1962 affirmed. No opinion. Appeal from order of December 15, 1961 dismissed. That order was superseded by the later order of January 5, 1962, granting reargument. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.